Citation Nr: 0529011	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1984 to July 
1987 and from August 1997 to July 1998.  She was also a 
member of the Army National Guard from August 1987 to 
December 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that the veteran originally filed her 
claims for service connection with the RO in Wichita, Kansas.  
The case was subsequently transferred to the jurisdiction of 
the RO in St. Louis, Missouri, which issued the August 2003 
rating decision.  The case was then transferred back to the 
jurisdiction of the RO in Wichita, Kansas, which notified the 
veteran of that decision, issued a Statement of the Case and 
a Supplemental Statement of the Case, and certified the 
appeal to the Board.

The Board also notes that the veteran's appeal had originally 
included the issue of entitlement to service connection for 
residuals of laceration of the right hand; however, during 
the pendency of the appeal, the RO granted that benefit in a 
May 2004 rating decision.  Accordingly, the issue of 
entitlement to service connection for residuals of laceration 
of the right hand no longer remains in appellate status and 
no further consideration is required.

The Board further observes that the veteran's appeal had also 
included the issue of entitlement to service connection for 
asthma; however, the veteran indicated in her July 2004 
hearing testimony at the RO that she wished to withdraw her 
appeal on that issue.  See 38 C.F.R. § 20.204 (2004).  
Accordingly, the issue of entitlement to service connection 
for asthma no longer remains in appellate status and no 
further consideration is required.

In addition, the veteran's representative submitted an 
informal brief in February 2005 in which he contended that 
the veteran's July 2004 hearing testimony constituted a 
notice of disagreement with the August 2003 rating decision's 
denial of service connection for paraplegia.  However, 
despite the veteran discussing the injuries to her spine, she 
did not identify that particular issue or specifically 
express disagreement with the denial of service connection 
for paraplegia.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  See 38 C.F.R. § 20.201 
(2004).  As such, that matter is not currently before the 
Board.  It is unclear as to whether the veteran's 
representative may have wished to file a claim to reopen the 
issue of entitlement to service connection for paraplegia.  
Therefore, the matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

Reasons for remand:  To obtain Service medical records from 
second period of active duty and to obtain additional medical 
evidence.  Review of the evidence reveals that the veteran's 
service medical records appear incomplete.  In this regard, 
the Board observes that the veteran had verified active duty 
service from August 1984 to July 1987 and from August 1997 to 
July 1998.  Although the evidence of record does include 
service medical records dated during her first period of 
service, there does not appear to be any service medical 
records associated with the claims file that are dated 
between August 1997 and July 1998.  In fact, the only 
treatment records dated during the veteran's second period of 
active duty service appear to be private medical records.  It 
is unclear as to whether any additional attempts were made to 
obtain the veteran's service medical records from her second 
period of active duty service.  VA regulations provide that 
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency 
including requests for service medical records.  Efforts to 
obtain such records must continue until it is determined that 
they do not exist or that further attempts to obtain such 
records would be futile.  The non-existence or unavailability 
of such records must be verified by each Federal department 
or agency from whom they are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  Therefore, the RO should attempt to 
obtain the veteran's complete service medical records until 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with her claim for 
service connection for endometriosis.  The veteran's service 
medical records indicate that she sought treatment on several 
occasions during her first period of active duty service with 
complaints of vaginal discharge.  In March and April 1986, 
the veteran also complained of pain and tenderness in her 
right lower quadrant, and following an examination in April 
1986, she was assessed as having a probable functional 
ovarian cyst.  The veteran was subsequently afforded a 
separation examination in May 1987 at which time she reported 
having a medical history of change in her menstrual pattern, 
and she sought treatment later that month during which she 
was assessed as having breakthrough bleeding.  Following her 
separation from service, the veteran was diagnosed with early 
endometriosis in May 1994, and a diagnostic laparoscopy 
performed in August 1994 confirmed that diagnosis.  However, 
there is no medical opinion addressing the likelihood of a 
relationship between the veteran's symptomatology in service 
and her subsequent diagnosis of endometriosis.  

In addition, the Board notes that the veteran was diagnosed 
with endometriosis prior to her second period of active duty 
service.  However, as noted above, her service medical 
records are incomplete, and it is unknown as to whether her 
endometriosis may have been aggravated by her second period 
of active duty service.   Therefore, the Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the nature and etiology of her endometriosis. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the 
appropriate government entity and 
request the veteran's complete service 
medical records relating to her active 
duty service from August 1997 to July 
1998.  As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The veteran should be 
notified of the RO's attempts to 
locate her service medical records 
from her active duty service, as well 
as any further action to be taken.

2.  The RO should review any 
additional service medical records 
obtained pursuant to this remand, and 
determine whether such records 
require a referral to the March and 
September 2004 VA examiners for 
review and revision of their prior 
opinions, if necessary, regarding the 
likelihood of a relationship between 
any current cervical spine disorder 
and her active military service.  In 
making such a determination, the RO 
should consider whether there is any 
additional evidence necessitating an 
opinion from the VA examiners as to 
whether the veteran may have had a 
preexisting cervical spine disorder 
that was aggravated by her second 
period of active duty service.  If 
the March and September 2004 VA 
examiners are not available, a VA 
examination should be conducted by 
another examiner.

3.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any 
endometriosis that may be present.   
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment as to 
whether it is at least as likely as 
not that the veteran's endometriosis 
is etiologically related to her 
symptomatology documented during her 
first period of service.

If the service medical records were 
obtained by the RO from the second 
period of active duty, the examiner 
should review these records and 
indicate whether the veteran's 
endometriosis increased in severity 
during her second period of active 
duty service, and if so, whether the 
increase in severity represented the 
natural progression of the disease or 
whether such increase in severity 
constituted aggravation (that is, a 
permanent worsening) of the disease.  
In responding to this question, the 
examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" (permanent 
worsening) unless the underlying 
condition, as contrasted with 
symptoms, has worsened.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2004), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified.


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

